Title: VI. Report on State Claims to Western Territory, [22 March 1784]
From: Committee of the Continental Congress
To: 


          
            [22 Mch. 1784]
          
          The report of a Committee on the subject of Western territory having been referred to the Grand committee they have had the same under their consideration and agreed to the following report.
          Congress by their resolution of Sep. 6. 1780. having thought it adviseable ‘to press upon the states having claims to the Western country a liberal surrender of a portion of their territorial claims,’ by that of the 10th. of Oct. in the same year having fixed conditions to which the Union should be bound on receiving such cessions: and having again proposed the same subject to those states in their address of April1783. wherein, stating the national debt and expressing their reliance for it’s discharge on the prospect of vacant territory in aid of other resources they, for that purpose, as well as to obviate disagreeable controversies and confusions included in the same recommendation a renewal of those of Sep. the 6th. and of Oct. the 10th. 1780: which several recommendations have not yet been finally complied with.
          Resolved, that the same subject be again presented to the attention of the said states, that they be urged to consider that the war being now brought to a happy termination by the personal services of our souldiers, the supplies of property by our citizens, and loans of money from them as well as from foreigners, these several creditors have a right to expect that funds shall be provided on which they may rely for indemnification; that Congress still consider vacant territory as a capital resource; that this too is the time when our Confederacy with all the territory included within it’s limits should assume it’s ultimate and permanent form; and that therefore the said states be earnestly pressed by immediate and liberal cessions to forward these necessary ends, and to remove those obstacles which disturb the harmony of the Union, which embarrass it’s councils and obstruct it’s operations.
        